            Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 1 of 23




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

RAY SALAZAR,                                              §
TDCJ No. 02211380,                                        §
                                                          §
                 Petitioner,                              §
                                                          §
v.                                                        §            A-20-CV-764-LY
                                                          §
BOBBY LUMPKIN, 1 Director,                                §
Texas Department of Criminal Justice,                     §
Correctional Institutions Division,                       §
                                                          §
                 Respondent.                              §


                             REPORT AND RECOMMENDATION
                        OF THE UNITED STATES MAGISTRATE JUDGE


TO:     THE HONORABLE LEE YEAKEL
        UNITED STATES DISTRICT JUDGE

        The Magistrate Judge submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. § 636(b) and Rule 1(e) of Appendix C of the Local Court Rules of the United

States District Court for the Western District of Texas, Local Rules for the Assignment of Duties

to United States Magistrates Judges.

        Before the Court are pro se Petitioner Ray Salazar’s Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (ECF No. 1), Respondent’s Response (ECF No. 16), and Petitioner’s

Reply (ECF No. 25). Petitioner also has two motions pending: a Motion to Alter or Amend

Judgment and Motion to Vacate Referral to Magistrate and Preside. (ECF Nos. 27, 29.) Having



1
  The previous named respondent in this action was Lorie Davis. Bobby Lumpkin succeeded Ms. Davis as the Director
of the Texas Department of Criminal Justice, Correctional Institutions Division and is automatically substituted as a
party. FED. R. CIV. P. 25(d).
                                                         1
          Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 2 of 23




reviewed the record and pleadings submitted by both parties, the undersigned concludes

Petitioner’s federal habeas corpus petition should be denied under the standards prescribed by the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA). See 28 U.S.C. § 2254(d). The

Court should also deny Petitioner’s two pending motions.

                                           I. Background

        In October 2016, Petitioner was charged by indictment with two counts of sexual assault

habitual and one count of unlawful restraint habitual. The indictment also included two

enhancement paragraphs listing Petitioner’s prior felony convictions for burglary of a habitation

with intent to commit assault and burglary of a building. (ECF No. 17-19 at 6-8.)

        On July 16, 2018, and pursuant to a plea agreement, Petitioner pled guilty to one count of

sexual assault habitual and was sentenced to thirty years imprisonment. State v. Salazar, No. D-1-

DC-16-900145 (299th Dist. Ct., Travis Cnty., Tex. July 16, 2018). (ECF No. 17-19 at 9-10, 13-

17.) Pursuant to the plea agreement, Petitioner agreed he had no right to appeal and waived his

right to appeal. (Id. at 88.) On July 25, 2018, Petitioner filed a motion for a new trial, arguing his

plea was not made freely and voluntarily. The trial court denied the motion. (Id. at 90-93.)

Petitioner did not file a direct appeal.

        On May 22, 2019, Petitioner filed a state habeas corpus application, and then filed a

supplemental application in August 2019, which list the following seven grounds of relief:

    1. Petitioner’s trial counsel provided ineffective assistance of counsel when they

        a. failed to conduct an adequate investigation of Petitioner’s mental health history or offer
           evidence of mental health issues as mitigating evidence;

        b. failed to file a motion requesting court-appointed assistance of a mental health expert
           to assist the defense and failure to file notice of intent to offer evidence regarding the
           insanity defense prior to trial;


                                                  2
            Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 3 of 23




          c. abandoned Petitioner during the thirty day period for filing a notice of appeal in order
             to challenge jurisdictional defects and the voluntariness of the plea;

          d. did not assist Petitioner during the period for filing and presenting a motion for new
             trial after sentencing; and

          e. failed to investigate and timely discover exculpatory evidence of DNA test results as
             potentially mitigating evidence.

   2. The trial court abused its discretion and violated his right to due process by denying
      Petitioner a hearing on a motion for new trial and by failing to rule on Petitioner’s request
      for a hearing.

   3. The trial court illegally entered a void sentence and judgment when it failed to make
      affirmative findings for the two enhancement paragraphs which supported Petitioner’s
      conviction as a habitual offender.

(ECF No. 17-19 at 19-37, 131-36.) On July 8, 2020, the Texas Court of Criminal Appeals (TCCA)

denied Petitioner’s application without written order on findings of trial court without hearing and

on the court’s independent review of the record. Ex parte Salazar, No. WR-68,072-03. (ECF No.

17-11.)

          Petitioner filed his federal habeas petition on July 20, 2020. In it, he raises the same claims

that were raised and rejected in his state writ application. (ECF No. 1.) On October 30, 2020,

Respondent filed a response, to which Petitioner replied on January 29, 2021. (ECF Nos. 16, 25.)

Petitioner has also filed a Motion to Alter or Amend Judgment and a Motion to Vacate Referral to

Magistrate and Preside. (ECF Nos. 27, 29.)

                                        II. Standard of Review

          Petitioner’s federal habeas petition is governed by the heightened standard of review

provided by AEDPA. See 28 U.S.C. § 2254. Under § 2254(d), a petitioner may not obtain federal

habeas corpus relief on any claim that was adjudicated on the merits in state court proceedings

unless the adjudication of that claim either: (1) resulted in a decision that was contrary to, or


                                                    3
          Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 4 of 23




involved an unreasonable application of, clearly established federal law, as determined by the

Supreme Court of the United States, or (2) resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the state court proceeding. Brown

v. Payton, 544 U.S. 133, 141 (2005). This demanding standard stops just short of imposing a

complete bar on federal court re-litigation of claims already rejected in state proceedings.

Harrington v. Richter, 562 U.S. 86, 102 (2011) (citing Felker v. Turpin, 518 U.S. 651, 664 (1996)).

       A federal habeas court’s inquiry into unreasonableness should always be objective rather

than subjective, with a focus on whether the state court’s application of clearly established federal

law was “objectively unreasonable” and not whether it was incorrect or erroneous. McDaniel v.

Brown, 558 U.S. 120 (2010); Wiggins v. Smith, 539 U.S. 510, 520-21 (2003). Even a strong case

for relief does not mean the state court’s contrary conclusion was unreasonable. Richter, 562 U.S.

at 102. A petitioner must show that the state court’s decision was objectively unreasonable, which

is a “substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007); Lockyer v.

Andrade, 538 U.S. 63, 75-76 (2003). “A state court’s determination that a claim lacks merit

precludes federal habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of

the state court’s decision.” Richter, 562 U.S. at 101 (citing Yarborough v. Alvarado, 541 U.S. 652,

664 (2004)). As a result, to obtain federal habeas relief on a claim previously adjudicated on the

merits in state court, Petitioner must show that the state court’s ruling “was so lacking in

justification that there was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Id. at 103; see also Bobby v. Dixon, 565 U.S. 23, 24

(2011). “If this standard is difficult to meet—and it is—that is because it was meant to be.” Mejia

v. Davis, 906 F.3d 307, 314 (5th Cir. 2018) (quoting Burt v. Titlow, 571 U.S. 12, 20 (2013)).



                                                 4
          Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 5 of 23




                                           III. Analysis

   1. Petitioner’s Guilty Plea

       It is axiomatic that a guilty plea is valid only if entered into voluntarily, knowingly, and

intelligently, “with sufficient awareness of the relevant circumstances and likely consequences.”

Bradshaw v. Stumpf, 545 U.S. 175, 183 (2005); United States v. Hernandez, 234 F.3d 252, 254

(5th Cir. 2000). A plea is intelligently made when the defendant has “‘real notice of the true nature

of the charge against him.’” Bousley v. United States, 523 U.S. 614, 618 (1998) (citation omitted).

A plea is voluntary if it does not result from force, threats, improper promises, misrepresentations,

or coercion. United States v. Amaya, 111 F.3d 386, 389 (5th Cir. 1997). “The longstanding test for

determining the validity of a guilty plea is ‘whether the plea represents a voluntary and intelligent

choice among the alternative courses of action open to the defendant.’” Hill v. Lockhart, 474 U.S.

52, 56 (1985) (quoting North Carolina v. Alford, 400 U.S. 25, 31 (1970)); United States v. Juarez,

672 F.3d 381, 385-86 (5th Cir. 2012).

       The voluntariness of Petitioner’s plea is demonstrated by his signature on the plea

agreement, which is entitled “Plea of Guilty, Admonishments, Voluntary Statements, Waivers,

Stipulation & Judicial Confession.” (ECF No. 17-19 at 13-18.) The agreement shows that

Petitioner was represented by counsel and he checked and initialed the statement “HABITUAL

OFFENDER: a term of life or any term of not more than 99 years or less than 25 years in the Texas

Department of Criminal Justice.” The agreement also includes the following statements:

       I voluntarily enter my plea of GUILTY to the abovementioned offense. I am
       pleading guilty (or nolo contendere) because I am guilty and for no other reason.
       My plea is entered freely and voluntarily, and without any coercion duress or
       promise of benefit other than that stated in the plea bargain agreement. I request the
       Court to consider probating any sentence imposed, and as to the issue of
       punishment agree that the pre-sentence investigation report of the Community
       Supervision and Corrections Department may be considered by the Court.

                                                 5
          Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 6 of 23




       ....

       I can read and write the English language; I have read this entire document and
       discussed it fully with my attorney; I understand this document completely,
       including the Court’s admonishments, and I am aware of the consequences of my
       plea. My attorney has discussed with me the law and facts applicable to this case,
       and I am satisfied that I have been effectively represented. I understand if an appeal
       is made, written Notice of Appeal must be filed within 30 days of the sentencing
       date.

(Id. at 16.) Petitioner initialed the first statement and then signed his name underneath the second

one. Id. Erin Shinn, on of Petitioner’s trial attorneys, signed the plea agreement, affirming she had

“fully consulted with the defendant and have carefully reviewed with him/her this entire document.

I believe s/he is mentally competent, understands the admonishments, is aware of the consequences

of the plea, and is freely, voluntarily, knowingly and intelligently entering his/her plea of guilty,

waiver, stipulation and judicial confession.” Id. at 17. Finally, the trial judge signed the document

underneath the paragraph which states

       The Court hereby finds that (1) the Defendant was sane when the alleged offense
       was committed, is mentally competent, is represented by competent counsel,
       understands the nature of the charges against him/her, and has been warned of the
       consequences of a plea of guilty or nolo contendere, including the minimum and
       maximum punishment provided by law; (2) the attorney for the Defendant and the
       State consent to and approve the waiver of trial by jury and agree to stipulate the
       evidence and judicial confession in this case; and (3) the Defendant understands the
       consequences of his plea, and the Defendant’s plea of guilty, statements, waivers,
       consent, stipulations, and judicial confession were freely, voluntarily, knowingly
       and intelligently made. The Court hereby approves the waiver of a jury trial, all
       other waivers, the consent to stipulate evidence, and judicial confession.

Id.

       Petitioner’s signature on the plea document is prima facie proof of the validity of the plea

agreement, Theriot v. Whitley, 18 F.3d 311, 314 (5th Cir. 1994), and is entitled to “great evidentiary

weight,” United States v. Abreo, 30 F.3d 29, 32 (5th Cir. 1994) (citing Hobbs v. Blackburn, 752

F.2d 1079, 1081 (5th Cir. 1985)). By entering a knowing, intelligent, and voluntary guilty plea, a

                                                  6
          Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 7 of 23




defendant waives all non-jurisdictional defects preceding the plea. Tollett v. Henderson, 411 U.S.

258, 267 (1973); United States v. Scruggs, 714 F.3d 258, 261-62 (5th Cir. 2013). This rule

encompasses errors of constitutional dimension that do not affect the voluntariness of the plea,

including claims of ineffective assistance of counsel (IAC) unless the alleged ineffectiveness

relates to the voluntariness of the guilty plea. Smith v. Estelle, 711 F.2d 677, 682 (5th Cir. 1983)

(waiving claims of ineffective assistance, except for claims related to voluntariness of plea).

       As such, the only claims that survive a guilty plea are those implicating the validity of the

plea itself. Tollett, 411 U.S. at 267; United States v. Glinsey, 209 F.3d 386, 392 (5th Cir. 2000). In

his federal and state petitions, Petitioner claims his trial counsel provided ineffective assistance

when they (1) failed to investigate his mental health issues; (2) failed to request a court-appointed

mental health expert to aid in Petitioner’s defense and potentially seek the insanity defense, which

rendered Petitioner’s guilty plea involuntary and unknowing; (3) abandoned Petitioner during the

time period for filing an appeal to challenge jurisdiction and the guilty plea; (4) filed a motion for

a new trial based on Petitioner’s plea being involuntary but did not file a motion for a hearing; and

(5) failed to investigate the potentially exculpatory DNA evidence. Petitioner also argues that the

trial court erred when it denied his motion for a new trial, and that his conviction and sentence are

illegal and void because the trial court failed to make affirmative findings regarding his prior

felony convictions.

       In its response, the State argues Petitioner’s voluntary and intelligent guilty plea waives

two of his IAC claims (numerated (2) and (5) in the preceding paragraph) but also addresses the

merits of these claims. (ECF No. 16 at 11-18.) The Court construes Petitioner’s IAC claims as

attacking the voluntariness of his guilty plea, and as such, addresses the merits of these claims to

that extent. See Hill, 474 U.S. at 56 (the court considers IAC claims only to the extent they

                                                  7
          Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 8 of 23




implicate the voluntariness of a guilty plea); Smith, 711 F.2d at 682 (valid guilty plea waives all

non-jurisdictional defects).

    2. Ineffective Assistance of Counsel (IAC)

        Five of Petitioner’s claims before the Court are based on allegations that his trial attorneys

provided ineffective assistance of counsel. The appropriate standard to evaluate the effectiveness

of counsel with regard to a guilty plea is the familiar Strickland two-part test. Hill, 474 U.S. at 58

(citing Strickland v. Washington, 466 U.S. 668 (1984)). Under Strickland, Petitioner must

demonstrate (1) counsel’s performance was deficient, and (2) this deficiency prejudiced his

defense. 466 U.S. at 687-88, 690. To establish counsel’s performance as deficient, a petitioner

must first show his counsel’s performance fell below “an objective standard of reasonableness.”

Id. at 688–89. In the context of a guilty plea, proving Strickland’s prejudice requirement turns “on

whether counsel’s constitutionally ineffective performance affected the outcome of the plea

process.” Hill, 474 U.S at 59. This means, “in a guilty plea scenario, a petitioner must prove not

only that his attorney actually erred, but also that he would not have pled guilty but for the error”

and, instead, “would have insisted upon going to trial.” Armstead v. Scott, 37 F.3d 202, 206 (5th

Cir. 1994) (citations omitted). This assessment depends in part on “a prediction of what the

outcome of a trial might have been.” Id.

        a. Mental Competency (claims 1 and 2)

        In Petitioner’s first two IAC claims, he alleges his trial counsel—Erin Shinn and Jason C.

Jarvis—provided ineffective assistance when they failed to investigate his mental health issues,

failed to offer evidence of his mental health issues as mitigating evidence, failed to request a

mental-health expert, and failed to file a notice of intent to offer evidence of insanity prior to trial.

His lead trial attorney, Erin Shinn, responded to his allegations in her state habeas affidavit:

                                                   8
  Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 9 of 23




While acting in a second chair capacity I reviewed discovery, met with an
investigator, discussed trial strategy with lead counsel, and met with Mr. Salazar
on a date close to trial. On June 11, 2018 voir dire was conducted and a mistrial
occurred due to not enough jurors being left after strikes to create a full felony jury.
In order to prevent delay at Mr. Salazar’s request, the trial was moved to the next
available setting and I was made lead counsel. Jason Jarvis was appointed shortly
thereafter as second chair. During the next month, I prepped for the jury trial as
lead counsel, meeting several additional times with Mr. Salazar, more extensively
reviewing· discovery, conducting a meeting with the previously hired DNA expert,
issuing additional subpoenas for supporting cell phone data, meeting with the
investigator, contacting potential sentencing witnesses, visiting the crime scene,
and interviewing Victoria Gonzales, Mr. Salazar’s mother, as both a fact and
sentencing witness. . . .

Part of my discovery review included his jail records, [which] made references to
mental health history. He had not previously brought up his mental health issues
until I asked about them in a meeting on July 12, 2019. Mr. Salazar did not reveal
anything that made me explore the defense of insanity, nor did he ask for that
defense to be investigated. Co-counsel and I planned to utilize the mental health
information in sentencing and discussed and presented a motion for continuance to
the Judge [on] July 13, 2019 off the record with the State present for appointment
of a mitigation expert for the purposes of testifying about mental health diagnoses
(among other grounds). At the time [the Judge] was not inclined to grant it due to
the length of time of Mr. Salazar’s incarceration but said we could re-urge the
morning of trial if necessary.

We continued preparing for trial but were still planning on presenting the Motion
for Continuance formally on the record July 16, 2019 before voir dire was
scheduled to be conducted at the second jury trial setting. I met with Mr. Salazar
July 15 to review trial strategy and present to him a trial letter memorializing the
same. We realized that there was not a current plea bargain offer and Mr. Salazar
expressed a desire for me to elicit one before the trial was to start. The previous
offers had all been removed at the last jury trial setting.

The morning of trial I spoke with the State about a potential plea bargain. The
negotiations involved nearly three hours of discussion with the prosecutors, my
client, co-counsel and myself, and the Judge. Mr. Jarvis and I were firm that Mr.
Salazar was looking at unfavorable evidence but that it was his choice to proceed
with trial in the event that our continuance was denied. He ultimately authorized us
to counter-offer a 30 year sentence on one count of the indictment. Mr. Salazar was
very emotional during the negotiation process but indicated repeatedly that the plea
was the decision he wanted to move forward with. We went over the plea papers
and conducted the plea hearing. Later that evening, I received a call from Mr.
Salazar that he had changed his mind and wanted to go through with the trial as
originally planned. I told him I would come meet with him to discuss his options. I

                                           9
         Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 10 of 23




       first met with an attorney for the Capital Area Private Defender Service, Richard
       Segura, to make sure I was following best practices. With his help I drafted a post-
       plea letter to articulate what options Mr. Salazar had to get a new trial. Mr. Salazar
       did not ask me to seek an appeal, only a new trial. After meeting with him, I had
       him draft an affidavit and filed a motion for new trial, which was denied. I then
       withdrew as trial counsel as the purpose for my court appointment had been
       fulfilled.

       ....

       My initial interviews with appointed clients include questions about mental health
       history and treatment. Because l was first appointed in a second chair capacity, my
       full interview with him as first chair was not conducted until after I had already
       reviewed his jail records. I did interview Mr. Salazar about it, including formal
       treatment he may have gotten. I also spoke to his mother about it. Because no expert
       had interviewed him regarding his mental health history, I discussed with the Judge
       the possibility of getting one appointed for mitigation in punishment and put the
       request in writing in a continuance. Mr. Salazar took a plea bargain before voir dire
       was set to begin and so the punishment phase of the trial never occurred, nor did
       the Court hear my request for continuance on the record.

       ....

       After learning about Mr. Salazar’s potential mental health issues close to the second
       jury trial setting, I discussed the possibility of an appointed mitigation expert with
       the Judge as the basis for a continuance. At no point did I suspect that Mr. Salazar
       was incompetent to stand trial nor did I request an evaluation for such purpose. The
       Judge informally told me she was not inclined to allow a continuance on such
       grounds but that I could file it and take it up the morning of trial formally. Mr.
       Salazar took a plea bargain before motions were heard the morning of the trial. He
       never articulated in any conversation I had with him grounds for me to pursue an
       insanity defense in good faith. His mental health history and narrative of the offense
       did not indicate that was insane at the time of the incident.

(ECF No. 17-19 at 113-16.) Upon review of Petitioner’s state habeas application and Ms. Shinn’s

affidavit, the state habeas court—which was also the trial court—made the following findings:

       26. The Court finds the affidavits of Erin Shinn and Jason Jarvis credible.

       ....

       28. Erin Shinn and Jason Jarvis met with Applicant on July 12, 2018. At this
       meeting, Applicant discussed his mental health history with his attorneys for the
       first time.

                                                10
         Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 11 of 23




       29. Erin Shinn had learned of Applicant’s mental health issues through discovery
       of his jail records, not from Applicant.

       30. On July 13, 2018, Erin Shinn prepared a motion for continuance, citing a request
       for an appointment of a mitigation expert for the purposes of testifying about,
       among other things, Applicant’s mental health diagnoses.

       31. This motion was not formally urged on the record, but it was discussed between
       Erin Shinn, Jason Jarvis, counsel for the State, and this Court on July 13, 2018.

       ....

       35. Applicant’s counsel intended to urge the motion for continuance and pursue the
       appointment of a mitigation expert for punishment, but those objectives were
       abandoned by Applicant with his decision to plead guilty and receive a punishment
       of thirty years.

       36. In all of their meetings, Applicant did not reveal anything that caused Erin Shinn
       to believe a credible insanity defense might apply.

       37. Applicant did not request at any time that the insanity defense be investigated.

       38. Applicant has failed to demonstrate any credible facts that suggest his counsel
       had a duty to investigate the insanity defense.

       39. Applicant has failed to demonstrate that any further investigation into his mental
       health history would have had any reasonable probability of a different outcome
       had his counsel admitted evidence of mental health at punishment.

       40. Applicant has failed to show that his attorney was ineffective for failing to
       conduct an adequate investigation in Applicant's mental health history.

       41. Applicant waived a punishment hearing, at which time counsel would have had
       the opportunity to admit evidence favorable to mitigation of punishment. Therefore
       his claim that counsel failed to offer mitigating evidence at punishment is without
       merit.

       ....

       56. Applicant has failed to demonstrate that his counsel rendered ineffective
       assistance in failing to seek appointment of a mental health expert or in failing to
       file notice to pursue an insanity defense.

(Id. at 224-30.)


                                                11
          Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 12 of 23




        Petitioner argues his trial counsel was deficient for failing to investigate his mental health

issues, seek the appointment of a mitigation expert for mitigation purposes, and file notice of the

insanity defense. The state habeas court found that Ms. Shinn did informally pursue a continuance

to appoint a mental health expert for mitigation purposes, but that this strategy was abandoned

when Petitioner accepted the plea offer. Ms. Shinn also attested, and the habeas court found

credible, that she was aware of Petitioner’s history of mental health issues prior to him accepting

the plea offer, and that Petitioner did not present a credible reason for her to investigate the insanity

defense. Where, as here, the state habeas court and trial court are one in the same, the presumption

of correctness afforded the state habeas court’s factual determinations is especially strong. Mays

v. Stephens, 757 F.3d 211, 214 (5th Cir. 2014) (citations omitted)

        Again, the Court considers these allegations only to the extent Petitioner is arguing his

mental health issues made his guilty plea either unintelligent or involuntary. As previously

discussed, the plea agreement is prima facie evidence of Petitioner’s awareness of the “‘relevant

circumstances and likely consequences’” of his plea. Bradshaw, 545 U.S. at 183 (quoting Brady

v. United States, 397 U.S. 742, 748 (1970)). Petitioner’s plea agreement stated he understood the

terms of the plea agreement, his attorney has explained the legal effects of the agreement, and he

was not coerced or misled into making the plea. Ms. Shinn attested that, the evening after accepting

the plea bargain, Petitioner changed his mind and wanted to proceed to trial. Although Petitioner

appears to regret accepting the State’s plea bargain, he is nonetheless unable to point to anything

in the record suggesting his trial counsels’ performance as it relates to his mental health issues

rendered his guilty plea involuntary or unintelligent. Petitioner’s conclusory allegations are not

enough to establish deficient performance under Strickland. See United States v. Demik, 489 F.3d

644, 646 (5th Cir. 2007) (“[C]onclusory allegations are insufficient to raise cognizable claims of

                                                   12
         Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 13 of 23




ineffective assistance of counsel”) (quoting Miller v. Johnson, 200 F.3d 274, 282 (5th Cir. 2000)).

The state habeas court’s application of Strickland was not unreasonable, and these claims should

be denied.

       b. Abandonment after guilty plea (claim 3)

       In Petitioner’s third claim, he argues that trial counsel provided ineffective assistance when

they abandoned him in the thirty-day period following his guilty plea, and then advised him he

could not appeal the trial court’s denial of Petitioner’s motion for a new trial and did not have the

right to appeal. Ms. Shinn responded to this claim as follows:

       I was appointed as trial counsel, not appellate counsel and withdrew after I
       requested a new trial for Mr. Salazar. l did advise him in writing that he waived all
       appellate rights, but he did not request that I pursue an appeal in his discussions
       with me, only a desire to me to file for the new trial. There were not contested pre-
       trial motions ruled on to appeal nor any competency issues that presented during
       my representation of Mr. Salazar. He also did not request that appellate counsel be
       appointed to him from the Capital Area Private Defender Service to my knowledge.
       I have assisted previous clients with obtaining appointed appellate counsel after my
       appointment duties have ended and Mr. Salazar did not express to me that he
       wanted me to do that in his case.

(ECF No. 17-19 at 116.) Upon review, the state habeas court made the following findings of fact:

       58. The record demonstrates that Erin Shinn represented Applicant up until July 25,
       2018, the date she filed and presented the motion for new trial on his behalf that
       was denied.

       59. Subsequent to the denial of that motion, Erin Shinn was permitted to withdraw
       from the case.

       60. Applicant had no right to appeal any issue without this Court’s consent,
       pursuant to his waiver of appeal at the time of his plea.

       61. “The Rules of Appellate Procedure are clear that in a plea-bargained case an
       appellant may appeal only “those matters that were raised by written motion filed
       and ruled on before trial,” or “after getting the trial court’s permission to appeal.”
       TEX. R. APP. P. 25.2(a)(2). There is no exception for the trial court’s refusal to
       grant permission to appeal. There is no exception for an adverse ruling on a motion


                                                 13
         Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 14 of 23




       for new trial. There is no exception for the voluntariness of waivers.” Estrada v.
       State, 149 S.W.3d 280, 282 (Tex. App.-Houston [1st Dist.] 2004).

       62. Applicant did not express any desire to appeal any issues regarding his plea or
       the denial of the motion for new trial to Erin Shinn.

       63. Erin Shinn has experience assisting clients with obtaining appointed appellate
       counsel, and would have fulfilled that request of Applicant if he had expressed any
       interest in obtaining the Court’s permission to file an appeal.

       64. Applicant has failed to prove that Erin Shinn abandoned him or provided
       inaccurate advice regarding his right to appeal during the time of her representation.

(Id. at 230-31.)

       In Petitioner’s reply to the State’s response to his federal petition, he argues he asked for

counsel to file “whatever it took to appeal his conviction and counsel erroneously advised that by

taking a plea bargain that [P]etitioner had waived all appealable rights and that included the denial

of my motion for new trial.” (ECF No. 25 at 19.)

       “[A] lawyer who disregards specific instruction from the defendant to file a notice of appeal

acts in a manner that is professionally unreasonable.” Roe v. Flores-Ortega, 528 U.S. 470, 477

(2000). Further, even in the context of a guilty plea and appeal waiver, when an attorney

“perform[s] deficiently in failing to file a notice of appeal despite the defendant’s express

instructions, prejudice is presumed ‘with no further showing from the defendant of the merits of

his underlying claims.’” Garza v. Idaho, 139 S. Ct. 738, 749 (2019) (quoting Flores-Ortega, 528

U.S. at 484). Under the AEDPA, state-court factual findings are “presumed to be correct” unless

the habeas petitioner rebuts the presumption through “clear and convincing evidence.” 28 U.S.C.

§ 2254(e)(1); see also Miller, 200 F.3d at 281. The state habeas court credited Ms. Shinn’s

statement that Petitioner never told her he wanted to file an appeal. Petitioner’s allegations to the

contrary are not clear and convincing evidence and therefore insufficient to overcome the


                                                 14
           Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 15 of 23




presumption of correctness attributed to the state court’s factual findings regarding trial counsel’s

credibility and competence. See Miller v. Thaler, 714 F.3d 897, 903 (5th Cir. 2013). Accordingly,

the state habeas court’s application of Strickland was not unreasonable, and this claim should be

denied.

          c. Failure to Request Hearing in Motion for a New Trial (claim 5)

          In Petitioner’s fourth IAC claim, he argues his trial counsel provided ineffective assistance

when she filed a motion for a new trial but failed to file a separate motion for a hearing on the

motion for a new trial, and instead included the request in the motion itself. Ms. Shinn responded

as follows:

          I filed a Motion for New Trial on July 25 that contained a request for an actual
          hearing along with an affidavit from Mr. Salazar containing the supporting facts
          justifying the request for new trial. He and I discussed the merits and grounds for
          the motion as memorialized in a post-plea letter signed by Mr. Salazar. The Court
          ruled on my motion based on the contents and supporting affidavit. I subsequently
          withdrew as counsel and discussed the ruling with Mr. Salazar before sending him
          a copy.

(ECF No. 17-19 at 116-17.) The state habeas court made the following findings of fact:

          70. The motion for new trial explicitly states, “The Defendant hereby specifically
          requests that the Court grant an actual hearing on this Motion . . .”

          71. Applicant’s affidavit begins with a request for a hearing.

          72. The order form, filed by Applicant’s counsel, provided a template to include a
          hearing date should the Court grant one.

          73. Erin Shinn stated in her affidavit that she discussed the merits and grounds for
          the motion with Applicant prior to filing it, and that she discussed the Court’s ruling
          before sending Applicant a copy.

          74. This Court finds the affidavit of Erin Shinn credible.

          75. Applicant’s claim that his counsel failed to tell him he was entitled to a hearing
          is without merit; Applicant was not in fact entitled to a hearing on the motion for


                                                    15
          Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 16 of 23




        new trial, and he was aware of his right to request a hearing as evidenced by his
        own affidavit.

        76. Applicant has failed to make any credible showing that his counsel’s
        performance was deficient in the handling of the motion for new trial.

(Id. at 233.)

        Petitioner’s allegation that counsel failed to request a hearing on his motion for a new trial

is unsupported by the record and he has failed to provide clear and convincing evidence to rebut

the state habeas court’s factual findings. As a result, the state habeas court’s application of

Strickland was not unreasonable, and this claim should be denied.

        d. Failure to Investigate DNA evidence (claim 6)

        In Petitioner’s final IAC claim, he argues trial counsel provided ineffective assistance when

they failed to investigate and discover exculpatory DNA evidence as potential mitigating evidence.

Petitioner argues counsels’ errors prejudiced him by denying him “a fair trial in violation of my

due process because I was deprived of my only opportunity to confront the [DNA] evidence that

the State relied [on] to support their case and gain a conviction for sexual-assault” as well as denied

the opportunity to have the court consider the DNA evidence during sentencing. (ECF No. 1 at 8.)

        Ms. Shinn responded to Petitioner’s claim as follows:

        DNA evidence was collected, analyzed and tendered to both previous counsel and
        myself during the pendency of Mr. Salazar’s case. In addition to my own review of
        the evidence, a DNA expert was appointed whom I consulted with in an over two
        hour interview. Mr. Salazar and I discussed the DNA evidence at length in our
        conversations preparing for trial. Additionally, the DNA evidence was referenced
        in the trial letter we reviewed before the date of the trial setting. At trial I was
        prepared to cross-examine the State’s DNA evidence with questions my expert
        assisted me in crafting, however, Mr. Salazar entered into an agreed plea bargain
        before voir dire was scheduled to begin the day of his trial setting.

(ECF No. 17-19 at 117.) The state habeas court found the following:



                                                  16
         Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 17 of 23




       77. Applicant claims that he was denied effective assistance of counsel, in that his
       counsel failed to investigate the DNA evidence and potential mitigating evidence
       regarding the DNA results.

       78. Applicant states in his memorandum that “There was no physical evidence
       linked to [A]pplicant to the State’s proof of penetration of the sexual organ of th
       [sic] victim as alleged in the indictment . . .”

       ....

       81. Applicant has relied on selective portions of the laboratory reports to support
       his claim.

       82. Erin Shinn directly contradicts Applicant’s assertion that she failed to
       investigate the DNA evidence in her affidavit.

       83. This Court finds the affidavit of Erin Shinn credible.

       84. DNA evidence was collected, analyzed, and the resulting evidence was tendered
       as discovery to Applicant’s previous counsel as well as Erin Shinn.

       85. This Court appointed a DNA expert, who consulted with Erin Shinn in an
       interview that lasted more than two hours.

       86. Erin Shinn discussed the DNA evidence at length in preparation for trial.

       87. Erin Shinn referred to the DNA evidence in the trial letter reviewed with
       Applicant prior to the July trial setting.

       88. The defensive strategy at trial was going to be to cross-examine the State’s
       DNA evidence with questions that were crafted with the assistance of the defense
       DNA expert.

       89. Applicant’s claim that his counsel failed to investigate, or inform him of, the
       development of the DNA evidence and discover potentially exculpatory evidence
       is without merit.

(Id. at 234-35.)

       As previously stated, the Court only reviews the merits of this claim to the extent it can be

construed as attacking the voluntariness of Petitioner’s guilty plea. The state habeas court found

that Ms. Shinn investigated the DNA evidence, reviewed it with Petitioner prior to trial, and


                                                17
         Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 18 of 23




interviewed the court-appointed DNA expert as part of her trial strategy. Despite Petitioner’s

insistence that the DNA evidence was exculpatory, the state habeas court found he was cherry-

picking lab reports and he has failed to rebut this claim with any clear and convincing evidence.

He has also failed to show his trial counsel’s investigation or understanding of the DNA evidence

was in any way deficient. Accordingly, the state habeas court’s application of Strickland was not

unreasonable, and this claim should be denied.

   3. Trial Court’s Denial of Hearing on Motion for New Trial (claim 4)

       Petitioner alleges the trial court abused its discretion when it denied him a hearing on his

motion for a new trial, which he moved for due to his allegedly involuntary guilty plea. He argues

that, without a hearing, the trial court could not evaluate his mental state when he pleaded guilty,

and that a hearing on his motion was “mandatory.” (ECF No. 1 at 7.)

       The state habeas court made the following findings of fact and conclusions of law:

       65. Applicant claims he is entitled to habeas relief because the trial court erred in
       denying his request for a hearing on his motion for new trial, and denying the
       motion.

       66. Habeas relief is available only for jurisdictional defects and violations of
       constitutional or fundamental rights; a claim alleging the violation of a statutory
       rule is not cognizable on habeas corpus. Ex parte Ramey, 382 S.W.3d 396, 397
       (Tex. Crim. App. 2012)

       67. Applicant’s claim the trial court committed error in denying his motion for new
       trial is not cognizable in an application for habeas relief.

(ECF No. 17-19 at 232.)

       Neither the Supreme Court nor the Fifth Circuit has yet determined whether the right to

counsel attaches on a motion for new trial. See Graves v. Cockrell, 351 F.3d 143, 155 (5th Cir.

2003); Mayo v. Cockrell, 287 F.3d 336, 339-40 & n.3 (5th Cir. 2002) (having counsel during

motion for new trial phase may or may not be necessary to preserve defendant’s rights to fair trial

                                                 18
         Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 19 of 23




and effective appeal). For this reason alone, Petitioner cannot show the state habeas court’s denial

of this claim was improper. Because the law in this area is not established, Petitioner cannot show

the state habeas court’s denial of this claim was contrary to, or involved an unreasonable

application of, clearly established Federal law. See 28 U.S.C. § 2254(d)(1). Accordingly, this claim

should be denied.

   4. Void Sentence and Judgment (claim 7)

       In Petitioner’s last claim for relief he argues the trial court imposed an illegal judgment and

sentence when the court sentenced him as a habitual offender but failed to make affirmative

findings on the enhancement paragraphs from Petitioner’s indictment.

       The state habeas court found the following:

       90. Applicant claims his sentence is void because the judgment fails to indicate an
       affirmative finding with respect to the enhancement paragraphs.

       91. At the time of the plea, Applicant agreed that he was pleading as a habitual
       offender. See Appendix C. [ECF No. 17-19 at 254-59.]

       92. Applicant has not challenged the sufficiency or legality of the prior convictions
       used to enhance this punishment range, nor has he alleged that the Court failed to
       orally pronounce findings that the enhancement paragraphs were true. Applicant’s
       claim for habeas relief effectively asserts a clerical error.

       93. Even if the trial court erred in documenting the plea to the enhancement
       paragraphs in the final judgment, Applicant must show harm to be entitled to relief.
       Ex parte Parrott, 396 S.W.3d 531 [(Tex. Crim. App. 2013)].

       94. Here, the State was in possession of records which would have been admissible
       to show Applicant had been convicted of burglary of a building, a second degree
       felony, committed on October 26, 1990, and the conviction made final on March
       10, 1992. See Appendix A. [ECF No. 17-19 at 239-44.]

       95. Further, the State [was] in possession of records which would have been
       admissible to show Applicant had been convicted of burglary of a building with
       intent to commit assault, committed on September 6, 2002, and the conviction made
       final on March 11, 2004. [ECF No. 17-19 at 245-53.]


                                                 19
            Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 20 of 23




           96. Applicant has failed to demonstrate that the enhancement paragraphs were
           unlawfully applied to his sentence, or that the judgment imposing a thirty-year
           sentence is void.

(ECF No. 17-19 at 236-37.)

           Under Texas law, a habeas petitioner raising an illegal-sentence claim must demonstrate

harm to be entitled to relief. Ex parte Parrott, 396 S.W.3d at 534-36. The state habeas court

concluded the error on Petitioner’s judgment was clerical and cited record evidence supporting

Petitioner’s two prior felony convictions. Issues of state law are not cognizable on federal habeas

corpus review. See Estelle v. McGuire, 502 U.S. 62, 67-68, (1991) (“[I]t is not the province of a

federal habeas court to re-examine state court determinations of state law questions.”); Young v.

Dretke, 356 F.3d 616, 628 (5th Cir. 2004) (“[I]n our role as a federal habeas court, we cannot

review the correctness of the state habeas court’s interpretation of state law.”). Further, Petitioner

has failed to provide any clear and convincing evidence that rebut the state habeas court’s factual

findings regarding his two prior felony convictions or that show the state habeas court’s decision

was an unreasonable application of clearly established federal law. Accordingly, this claim should

be denied.

    5. Pending Motions

           Petitioner has two pending motions before the Court. The undersigned will analyze them

in turn.

           In his Motion to Alter or Amend Judgment, Petitioner argues the undersigned erred in

denying his February 24, 2021 motion for an evidentiary hearing. He seeks to have this decision

reversed and his motion for an evidentiary hearing granted. (ECF No. 27.) Based on the relief he

seeks, the undersigned construes this motion as one for an evidentiary hearing.



                                                 20
          Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 21 of 23




        Habeas petitioners are not entitled to a federal evidentiary hearing to develop new evidence

to attack the state court’s resolution of their claims. See Cullen v. Pinholster, 563 U.S. 170, 181-

82 (2011) (“If a claim has been adjudicated on the merits by a state court, a federal habeas

petitioner must overcome the limitation of § 2254(d)(1) on the record that was before that state

court.”). Under the AEDPA, the proper place for development of the facts supporting a claim is

the state court. See Hernandez v. Johnson, 108 F.3d 554, 558 n.4 (5th Cir. 1997) (holding the

AEDPA clearly places the burden on a petitioner to raise and litigate as fully as possible his federal

claims in state court). When, as in this case, a petitioner’s claims have been rejected on the merits

by the state courts either on direct appeal or during a state habeas corpus proceeding, further factual

development in federal court is effectively precluded. See Pinholster, 563 U.S. at 181-88 (2011)

(holding an evidentiary hearing is unnecessary when a state court has rejected a claim on the merits

and federal habeas review of that rejection is governed by § 2254(d)(1)); Woodfox v. Cain, 772

F.3d 358, 368 (5th Cir. 2014) (“The Supreme Court has clarified that when a claim is adjudicated

on the merits, for the purposes of review under § 2254(d)(1), the record is limited to the one before

the state court, even if the state court issued a summary affirmance.”).

        Likewise, where a federal habeas corpus petitioner’s claims lack merit on their face, further

factual development is not necessitated. See Register v. Thaler, 681 F.3d 623, 627-30 (5th Cir.

2012) (recognizing the discretion inherent in district courts to allow factual development,

especially when confronted with claims foreclosed by applicable legal authority). “In cases where

an applicant for federal habeas relief is not barred from obtaining an evidentiary hearing by 28

U.S.C. § 2254(e)(2), the decision to grant such a hearing rests in the discretion of the district court.”

Richards v. Quarterman, 566 F.3d 553, 562 (5th Cir. 2009) (quoting Schriro, 550 U.S.465, 468



                                                   21
         Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 22 of 23




(2007)). As discussed above, Petitioner’s allegations lack merit and further factual development is

unwarranted. This motion should be denied.

       Petitioner also moves to vacate the referral to the magistrate judge and preside. (ECF No.

29.) Petitioner appears to believe the magistrate judge is exercising jurisdiction pursuant to 28

U.S.C. § 636(c) without Petitioner’s consent. This is not the case. The parties have not consented

to the magistrate judge’s jurisdiction under § 636(c) and, as detailed below, Petitioner is free to

file his objections to this Report and Recommendation. This motion should also be denied.

                                       IV. Recommendation

       The undersigned recommends that the District Court DENY Petitioner’s Petition for Writ

of Habeas Corpus and DENY Petitioner’s pending motions.

                                  V. Certificate of Appealability

       A petitioner may not appeal a final order in a habeas corpus proceeding “unless a circuit

justice or judge issues a certificate of appealability.” 28 U.S.C. § 2253(c)(1)(A). Pursuant to Rule

11(a) of the Rules Governing Section 2254 Cases, the district court must issue or deny a certificate

of appealability when it enters a final order adverse to the applicant. See Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)).

       A certificate of appealability may issue only if a petitioner has made a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). In cases where a district court rejects

a petitioner’s constitutional claims on the merits, “the petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000). When a district court rejects a habeas petition on

procedural grounds without reaching the constitutional claims, “a COA should issue when the

petitioner shows, at least, that jurists of reason would find it debatable whether the petition states

                                                  22
         Case 1:20-cv-00764-LY Document 30 Filed 05/28/21 Page 23 of 23




a valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Id.

       In this case, reasonable jurists could not debate the dismissal or denial of the Petitioner’s

§ 2254 petition on substantive or procedural grounds, nor find that the issues presented are

adequate to deserve encouragement to proceed. Miller-El, 537 U.S. at 327 (citing Slack, 529 U.S.

at 484). Accordingly, the undersigned recommends the Court not issue a certificate of

appealability.

                                           VI. Objections

       Within 14 days after receipt of the magistrate judge’s report, any party may serve and file

written objections to the findings and recommendations of the magistrate judge. 28 U.S.C.

§ 636(b)(1)(C). Failure to file written objections to the proposed findings and recommendations

contained within this report within 14 days after service shall bar an aggrieved party from de novo

review by the district court of the proposed findings and recommendations and from appellate

review of factual findings accepted or adopted by the district court except on grounds of plain error

or manifest injustice. Thomas v. Arn, 474 U.S. 140, 148 (1985); Douglass v. United Servs. Auto.

Assoc., 79 F.3d 1415 (5th Cir. 1996) (en banc); Rodriguez v. Bowen, 857 F.2d 275, 276-77 (5th

Cir. 1988).

       SIGNED this 28th day of May, 2021.



                                                       ____________________________________
                                                       ANDREW W. AUSTIN
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  23
